
	

113 S2958 IS: Guard and Military Reservist Pay Security Act
U.S. Senate
2014-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2958
		IN THE SENATE OF THE UNITED STATES
		
			November 20, 2014
			Mr. Toomey introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand the employer wage credit for employees who are
			 active duty members of the Uniformed Services.
	
	1.Short titleThis Act may be cited as the Guard and Military Reservist Pay Security Act.2.Expansion of employer wage credit for employees who are active duty members of the Uniformed
			 Services
				(a)
				Permanent extension
				Section 45P of the Internal Revenue Code of 1986 is amended by striking subsection (f).
			(b)Expansion of credit(1)Expansion to 100 percent of eligible differential wage paymentsSubsection (a) of section 45P of the Internal Revenue Code of 1986 is amended by striking 20 percent of.
					(2)
					Adjustment for inflationSubsection (b) of section 45P of such Code is amended by adding at the end the following new
			 paragraph:(4)Adjustment for inflationIn the case of any taxable year beginning after 2015, the $20,000 amount in paragraph (1) shall be
			 increased by an
			 amount equal to—(A)such dollar amount, multiplied by(B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the
			 taxable year begins, by substituting calendar year 2014 for calendar year 1992 in subparagraph (B) thereof.If the amount as increased under the preceding sentence is not a multiple of $100, such amount
			 shall be rounded to the nearest multiple of $100..(3)Applicability to all employers(A)In generalSubsection (a) of section 45P of such Code, as amended by paragraph (1), is amended by striking eligible small business employer and inserting eligible employer.(B)Conforming amendmentsParagraph (3) of section 45P(b) of such Code is amended—(i)in subparagraph (A)—(I)by striking eligible small business employer and inserting eligible employer, and
								(II)
								by striking any employer which and all that follows and inserting any employer which, under a written plan of the employer, provides eligible differential wage
			 payments to every qualified employee of the employer., and
							(ii)by striking Eligible small business employer in the heading and inserting Eligible employer.(c)Effective dateThe amendments made by this section shall apply to payments made after December 31, 2014.
